Judgment and order awarding interest on the verdict, in each action, unanimously reversed and complaint in each action dismissed, with costs to the appellants. We would not agree with defendants’ argument that they might with legal impunity heedlessly drain water from the subsoil supporting an adjoining building knowing that as a likely consequence the building would settle. We do agree with their contention, however, that the evidence fails to disclose that they knew or should have known of a danger to be anticipated, or that they were negligent in the conduct of the operation claimed to be the cause of the settlement of the building. In view of this disposition there is no occasion to pass on the other questions raised on this appeal. Settle order. Concur — Peck, P. J., Botein, Rabin, Valente and McNally, JJ.